DETAILED ACTION
Remarks
This non-office action is in response to the application filled on 11/06/2019. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:
Claim 6, line 11, “the position in the time channel time channel time channel which corresponds to the particular location defines the particular time point” should be “the position in the time channel which corresponds to the particular location defines the particular time point”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 16 and 20), which recites “a current location and current values for the predetermined set of motion parameters of the agent” is not clear. It is not clear which agent is referring the agent as it recites more than one agent earlier.
Also recites “each of a plurality of locations in the environment…each location that is a current location” is not clear. It is not clear which location is referred by a plurality of locations and a current location. The claim recited a current location of agent on line 4. It is not clear if current location on line 4 and current location on line 19 is same or not.
Also recites “a current location of one of the one or more agents… the agent” is not clear. It is not clear if the one or more agents and the agent is same or different or referring earlier mentioned one or more agents.
Also recites “a planned future location of the vehicle within a predetermined amount of time” is not clear (claim 1, line 20). It is not clear if planned future location is referring earlier mentioned planned future location (claim 1, line14) or not.
Dependent claim(s) 2-15 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 17-19 is/are also rejected because they do not resolve their parent (claim 16’s) deficiencies. 
Regarding claim 3, which recites “a plurality of planned future locations and a plurality of planned future values” is not clear. Claim 1 recites “a planned future location and planned future values for the predetermined set of motion parameters of the vehicle for each of one or more future time points”. For one or more future time points a future location and a future values are generated for claim 1. However claim 3 recites many future locations and many future values for one or more future time points. It is not clear if every future time point will have one future location and future values or multiple future locations and multiple future values.
Regarding claim 6 (and similarly claim 18), which recites “a plurality of channels…each channel” is not clear. It is not clear what each channel is referring. It is not clear if each channel is out of a plurality of channels or not.
Also recites “different channel” is not clear. If it not clear what is meant by different channels. Is it one channel of agent, one channel of vehicle or two channels of agent or two channels of vehicle?
Also recites “the same location” lacks antecedent basis as is not mentioned anywhere else. Also it is not clear which location is referring by the same location.
Also recites “the channels comprise a time channel” is not clear as which channel it is referring. Is it the channels for vehicle or agent or both?
Regarding claim 13, which recites “receiving…one or more predicted paths… determining which of the predicted paths intersect” is unclear. The claim recites that the method predicts one or more paths. So one path or many paths are predicted. Then claim recites select which path is intersecting. If there is one predicted path then it may or may not 
Dependent claim(s) 14 is/are also rejected because they do not resolve their parent (claim 13’s) deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0120902 (“Kentley”), and in view of US 2020/0174481 (“Van Heukelom”), and further in view of US 2020/0172100 (“Kato”). 
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Kentley discloses a method comprising: 
obtaining agent trajectory data for one or more agents in an environment (see fig 5, where 585d, 581d and 583d are agents in environment 500. See also [0102], where “Bicycle rider 583d has a trajectory Tb that is in a direction approximately opposite that of the trajectory Tav, and automobile 581d has a trajectory Tmv that is approximately parallel to and in the same direction as the trajectory Tav. Pedestrian 585d has a trajectory Tp that is predicted to intersect the trajectory Tav of the vehicle 100.”), the agent trajectory data for each agent comprising: 
a current location and current values for a predetermined set of motion parameters of the agent (per submitted specification, values for a predetermined set of motion parameters can include heading, velocity and acceleration, see at least [0054] of PGPUB of submitted specification. see Kentley [0102], where “Motion and/or position of the pedestrian 585d in environment 590 or other objects in the environment 590 may be tracked or otherwise determined using metrics other than trajectory, including but not limited to object location, predicted object motion, object coordinates, predictive rate of motion relative to the location of the object, and a predicted next location of the object, for example. Motion and/or position of the pedestrian 585d in environment 590 or other objects in the environment 590 may be determined, at least in part, due to probabilities.”; motion, rate of motion (acceleration), location, position and trajectory of object (agent) are tracked. see also [0076], where “At a stage 274 a location of an object in the environment may be determined (e.g., by a perception system) using sensor data 275, for example. The stage 274 may generate data representing object location 279. The data representing the object location 279 may include data representing a predicted rate of motion 281 of the object relative to the location of the object in the environment.”); and 

 obtaining vehicle trajectory data of a vehicle in the environment (see fig 2C, block 272. See also [0075], where “At a stage 272, data representing the trajectory 273 of an autonomous vehicle 100 in an environment external to the autonomous vehicle 100 (e.g., environment 190) , the vehicle trajectory comprising: 
a current location and current values for the predetermined set of motion parameters of the vehicle (see [0085], where “Localizer system 330 may process sensor data 334, and optionally, other data, to generate position and orientation data, local pose data 339 that may be received by the planner system 310. The local pose data 339 may include, but is not limited to, data representing a location of the autonomous vehicle in the environment 390,”; see also [0078], where “At a stage 278, probabilities of impact between the object and the autonomous vehicle may be predicted based on the predicted next location 283 and the autonomous vehicle trajectory 273.”; see also [0057], where “Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data (e.g., local pose data included in vehicle location data 139), for example.”; see also [0091], where “localizer system 330 may receive and/or access data from sources other than sensor data (332, 334) such as odometry data 336 from motion sensors to estimate a change in position of the autonomous vehicle 100 over time, wheel encoders 337 to calculate motion,”; vehicle trajectory, location, position and motion is tracked/determined.); 
 and 
a planned future location and planned future values for the predetermined set of motion parameters of the vehicle for each of one or more future time points (see [0057], where “Path calculator 112 may be configured to generate data representing a trajectory of the ; and 
processing a network input generated from the agent trajectory data and vehicle trajectory data using a (see fig 5, where 560 is a potential collision location. see also [0106], where “In FIG. 6, the example 500 of FIG. 5 is further illustrated in top plan view where trajectory Tav and Tp are estimated to cross (e.g., based on location data for the vehicle 100 and the pedestrian object 585d) at an estimated location denoted as 560.”; see also [0108]), wherein the (if a system is configured to determine impact/collision probabilities in one location it will also do in another location. see [0104], where “a safety system of the autonomous vehicle 100 may issue multiple alerts to one or , wherein the respective (see fig 2c, 278. See also fig 6, where trajectory of object and vehicle are shown. Location of the object at different time is also shown. see also [0078], where “At a stage 278, probabilities of impact between the object and the autonomous vehicle may be predicted based on the predicted next location 283 and the autonomous vehicle trajectory 273. The stage 278 may generate data representing the probabilities of impact 285.”).
Kentley does not disclose the following limitations: 
a previous location and previous values for the predetermined set of motion parameters of the agent for each of one or more previous time points;
a previous location and previous values for the predetermined set of motion parameters of the vehicle for each of one or more previous time points; and
processing a network input …using a neural network to generate a cut-in output, wherein the cut-in output comprises respective cut-in probabilities for each of a plurality of locations in the environment.
However Van Heukelom discloses a system for probabilistic risk assessment, wherein
processing a network input …using a neural network to generate a cut-in output (cut-in output is shown in fig 5 of PGPUB of submitted specification. see also [0102] of PGPUB of submitted specification, where “For example, a position 514 corresponds to the location occupied by the agent 504, a position 516 corresponds to the location occupied by the agent 506, and a position 518 corresponds to the location occupied by the agent 508.”; see also [0105] of PGPUB. cut-in output is displaying the location occupied by an agent and color of the display represents probability of cut-in e.g. dark gray represents high cut-in probability. Cut-in probabilities are interpreted as overlapping location or a location occupied by the agent and the vehicle. See Van Heukelom see fig 1, where an object, 106 and vehicle, 112 in an environment with prediction probabilities, 124 are shown. see also [0035], where “An example 122 illustrates a plurality of prediction probabilities 124 associated with the object 106. For the purposes of illustration, a color (or degree of darkness) of a cell can represent a probability associated with the cell that the object 106 may be location in that cell at a time associated with the discretized probability distribution. For example, a white color may illustrate a low probability, a light gray color may illustrate a low probability, a dark gray color may illustrate a medium probability, and a black color may illustrate a high probability.”; see also [0087], where “the probability generation component 730 can include a convolutional neural network (CNN), which may or may not include one or more recurrent neural network (RNN) layers, e.g., long short-term memory (LSTM) layers.”; see also [0104], where “The emitters 708 in this example include interior audio and visual emitters to communicate with passengers of the vehicle 702. By way of example and not limitation, interior emitters can include speakers, lights, signs, display screens, touch screens,”), wherein the cut-in output comprises respective cut-in probabilities for each of a plurality of locations in the environment (see also [0094], where “For example, the planning component 734 can determine a route to travel from a first location (e.g., a current location) to a second location (e.g., a target location). For the purpose of this discussion, a route can be a sequence of waypoints for travelling between two locations. As .
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature, processing a network input …using a neural network to generate a cut-in output, wherein the cut-in output comprises respective cut-in probabilities for each of a plurality of locations in the environment, for generating collision free route within a period of time by avoiding intensive computation.
Kentley discloses that a system is tracking the object overtime and storing the object type and dynamics for future. Based on the object dynamics time for impact is calculated. So previous (initial) location, motion/velocity/speed is also tracked implicitly (see [0084], where “Object data 349 may include data associated with objects detected in environment 390 and the data may include but is not limited to data representing object classification, object type, object track, object location, predicted object path, predicted object trajectory, and object velocity, for example.”; see also [0089], where “The autonomous vehicle system 301… may be .
Kentley also discloses that an autonomous vehicle is tracked overtime. Localizer is getting data from data store. So previous data of the vehicle is tracked and stored for future (see [0091], where “localizer system 330 may receive and/or access data from sources other than sensor data (332, 334) such as odometry data 336 from motion sensors to estimate a change in position of the autonomous vehicle 100 over time”; see fig 15, where sensor data, 332 is input to localizer system, 330 and pose data, 339 is input to planner system, 310. See also [0083], where “Localizer system 330 may receive data from sources other than sensor system 320, such as a data store, data repository, memory, etc.”; See also [0085]). 

a previous location and previous values for the predetermined set of motion parameters of the agent for each of one or more previous time points; and
a previous location and previous values for the predetermined set of motion parameters of the vehicle for each of one or more previous time points.
However Kato discloses a method comprising:
a previous location and previous values for the predetermined set of motion parameters of the agent for each of one or more previous time points (see [0094], where “the predicted trajectory can be calculated based on the previous detection position and the current detection position of the moving object 202”; see also [0095], where “For example, in an upper graph in FIG. 8B, a horizontal axis expresses time and a vertical axis expresses a relative position of the moving object 202 on the travel path. That is, the upper graph expresses the change over time of an inter-vehicle distance between the host vehicle 11 and the moving object 202. In this case, the current position of the moving object 202 at a time point t1 is positioned ahead of the host vehicle 11 (positive value). If the moving object 202 is slower than the host vehicle 11, the inter-vehicle distance inclines downward as time elapses.”; previous detection position and heading/direction overtime is detected. See also fig 8A-B); and
a previous location and previous values for the predetermined set of motion parameters of the vehicle for each of one or more previous time points (see fig 11, where at block S33 recommended border lines are determined for the host vehicle then at block S34 the recommended boarder lines are modified due to the vehicle movement. see also fig 8A, where location and heading of host vehicle is shown at two different time period. Initial location and .
Because Kentley, Van Heukelom and Kato are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley in view of Van Heukelom to incorporate the teachings of Kato by including the above feature, a previous location and previous values for the predetermined set of motion parameters of the agent for each of one or more previous time points; and a previous location and previous values for the predetermined set of motion parameters of the vehicle for each of one or more previous time points, for generating a behavior data base for surrounding objects and host vehicle for determining collision free route.

Regarding claim 2, Kentley further discloses a method, wherein the agent trajectory data comprises a predicted future location and predicted future values for the predetermined set of motion parameters of the agent (see [0102], where “Motion and/or position of the pedestrian 585d in environment 590 or other objects in the environment 590 may be tracked or otherwise determined using metrics other than trajectory, including but not limited to object location, predicted object motion, object coordinates, predictive rate of motion relative to the location of the object, and a predicted next location of the object, for example. Motion and/or position of the pedestrian 585d in environment 590 or other objects in the environment 590 may be determined, at least in part, due to probabilities.”; motion, rate of motion (acceleration), location, position and trajectory of object (agent) are tracked. see also [0076], where “At a stage 274 a location of an object in the environment may be determined (e.g., by a perception system) using sensor data 275, for example. The stage 274 may generate data representing object location 279. The data representing the object location 279 may include data representing a predicted rate of motion 281 of the object relative to the location of the object in the environment.”; see also fig 6, where future location/motion is shown.).
Kentley does not disclose the following limitation:
wherein the agent trajectory data comprises…one or more future time points.
However Van Heukelom further discloses a method, wherein the agent trajectory data comprises…one or more future time points (see [0011], where “A discretized probability distribution can be generated to represent any point or period of time in the future, such as 1 second, 2 seconds, 5 seconds, etc. in the future. Further, such a discretized probability .
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature, the agent trajectory data comprises…one or more future time points,
Regarding claim 3, as best understood in view of indefiniteness rejection explained above, Kentley further discloses a method, wherein the vehicle trajectory data comprises, (see [0057], where “Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data (e.g., local pose data included in vehicle location data 139), for example. Path calculator 112 may be configured to generate future trajectories to be executed by the autonomous vehicle 100, for example.”; see also [0061], where “As one example, the kinematics calculator 115 may be configured estimate a probability that other agents (e.g., drivers or riders of other vehicles) are behaving rationally (e.g., based on motion of the object they are driving or riding), which may dictate behavior of the autonomous vehicle 100, versus behaving irrationally (e.g. based on erratic motion of the object they are riding or driving). Rational or irrational behavior may be inferred based on sensor data received over time that may be used to estimate or predict a future location of the object relative to a current or future trajectory of the autonomous vehicle 100.”; see also [0104]).
Kentley does not disclose the following limitation:
for each of the one or more future time points.
However Van Heukelom further discloses a method, wherein the vehicle trajectory data comprises…one or more future time points (see [0011], where “A discretized probability distribution can be generated to represent any point or period of time in the future, such as 1 .
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature, the vehicle trajectory data comprises…one or more future time points, for generating collision free route within a period of time by avoiding intensive computation.
Regarding claim 4, Kentley does not disclose the following limitation:
wherein the plurality of locations includes non-agent locations that are not any of the current locations of the one or more agents, and wherein the neural network has been trained to generate null probabilities for the non-agent locations.
However Van Heukelom further discloses a method, wherein the plurality of locations includes non-agent locations that are not any of the current locations of the one or more agents, and wherein the neural network has been trained to generate null probabilities for the non-agent locations (For the examination purposes the claim is interpreted as if there is no agent on a location or agent move from the current location to another location then no (zero) cut-in probability. See Van Heukelom fig 3, where prediction probabilities at T1, T2 and Tn are shown with heat maps. Black cell has highest probability of overlapping object 310 and vehicle 320 at T1. Grey cells surrounding the black cell has less probability of overlapping. White cells surrounding the grey cells has no probability of overlapping. Over time when the object moves the cell with highest/no overlapping will also change. If there is no object at that location so there is no overlapping region.).
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature, wherein the plurality of locations includes non-agent locations that are not any of the current locations of the one or more agents, and wherein the neural network has been trained to generate null probabilities for the non-agent locations, for generating collision free route within a period of time by avoiding intensive computation.
Regarding claim 5, Kentley further discloses a method, wherein the network input comprises at least one of: an image characterizing road lanes in the environment (see [0066], where “At a stage 208, data representing object types 215 may be accessed, and at a stage 210, data representing an object type 217 may be determined based on the data representing the object track 209, the data representing the object classification 211 and the data representing object types 215…an infrastructure object type having a static object track (e.g., a traffic sign, a lane marker, a fire hydrant), etc., just to name a few.”; see also fig 11c, where lane marker is  sensors including but not limited to LIDAR (e.g., 2D, 3D, color LIDAR), RADAR, and Cameras (e.g., image capture devices)”); or an image characterizing bounding boxes of the one or more agents in the environment.
Regarding claim 7, Kentley further discloses a method, wherein the predetermined set of motion parameters comprises at least one of: a heading of the agent or vehicle at the time point, a velocity of the agent or vehicle at the time point, or an acceleration of the agent or vehicle at the time point (see fig 5, where 585d, 581d and 583d are agents in environment 500. See also [0102], where “Bicycle rider 583d has a trajectory Tb that is in a direction approximately opposite that of the trajectory Tav, and automobile 581d has a trajectory Tmv that is approximately parallel to and in the same direction as the trajectory Tav. Pedestrian 585d has a trajectory Tp that is predicted to intersect the trajectory Tav of the vehicle 100.”; trajectory Tb is showing the direction of movement. Direction of movement is interpreted as heading of the agent.).
Regarding claim 8, Kentley does not disclose the following limitation:
wherein the cut-in output comprises a two-dimensional array of data values, wherein each position in the array corresponds to a respective location in the environment, and wherein the data values each characterize the cut-in probability of the respective location.
However Van Heukelom further discloses a method, wherein the cut-in output comprises a two-dimensional array of data values, wherein each position in the array corresponds to a respective location in the environment, and wherein the data values each characterize the cut-in probability of the respective location (see fig 3, where prediction .
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature, wherein the cut-in output comprises a two-dimensional array of data values, wherein each position in the array corresponds to a respective location in the environment, and wherein the data values each characterize the cut-in probability of the respective location, for generating collision free route within a period of time by avoiding intensive computation.
Regarding claim 9, Kentley does not disclose the following limitation:
generating cut-in neural network features, comprising one or more of: 
extracting features from the cut-in output, or 
extracting features from one or more intermediate outputs of the neural network; and 
generating agent cut-in probabilities for one or more agents in the environment using the cut-in neural network features.
However Van Heukelom further discloses a method, comprising: generating cut-in neural network features, comprising one or more of: 
extracting features from the cut-in output (per submitted specification, feature extracted include an average cut-in probability of locations in a given region of the environment, see [0112] of PGPUB of submitted specification. For the examination purposes the claim is interpreted as feature extracted from the cut-in output is used for neural network feature. See Van Heukelom fig 4, overlapping cell/region of 420 and 308 input for 430. Overlapping region extracted from 420/308 generating feature for neural network that generates 430. Cut-in probabilities are shown by heat map on fig 4), or 
extracting features from one or more intermediate outputs of the neural network; and 
generating agent cut-in probabilities for one or more agents in the environment using the cut-in neural network features.
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature generating cut-in neural network features, comprising one or more of: extracting features from the cut-in output, for generating collision free route within a period of time by avoiding intensive computation.
Regarding claim 10, Kentley does not disclose the following limitation:
 wherein the features extracted from the cut-in output include one or more of: 
an average cut-in probability of a plurality of locations in a predetermined region of the environment, or 
a maximum cut-in probability of a plurality of locations in a predetermined region of the environment.

an average cut-in probability of a plurality of locations in a predetermined region of the environment, or 
a maximum cut-in probability of a plurality of locations in a predetermined region of the environment (see fig 8 where overlapping region below or above a threshold is determined. See also fig 4, where prediction probabilities at T1, T2 and Tn are shown with heat maps. Black cell has highest probability of overlapping object and vehicle. Grey cells surrounding the black cell has less probability of overlapping. White cells surrounding the grey cells has no probability of overlapping. Highest probability of overlapping is interpreted as maximum cut-in probability.).
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature, an average cut-in probability of a plurality of locations in a predetermined region of the environment, or a maximum cut-in probability of a plurality of locations in a predetermined region of the environment, for generating collision free route within a period of time by avoiding intensive computation.
Regarding claim 16, as best understood in view of indefiniteness rejection explained above, Kentley further discloses a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers (see fig 8, where a block diagram of an autonomous vehicle is shown, 810 is processors. See also [0052], where “Such as a non-transitory computer readable medium or a computer network where the program instructions are sent over optical, electronic, or wireless communication links and stored or otherwise fixed in a non-transitory computer readable medium. Examples of a non-transitory computer readable medium includes but is not limited to electronic memory, RAM, DRAM, SRAM, ROM, EEPROM, Flash memory, solid-state memory, hard disk drive, and nonvolatile memory, for example.”; see also [0056], where “Autonomous vehicle system 101 may include but is not limited to hardware, software, firmware, logic, circuitry, computer executable instructions embodied in a non-transitory computer readable medium,”), to cause the one or more computers to perform a method comprising: 
obtaining agent trajectory data for one or more agents in an environment (see fig 5, where 585d, 581d and 583d are agents in environment 500. See also [0102], where “Bicycle rider 583d has a trajectory Tb that is in a direction approximately opposite that of the trajectory Tav, and automobile 581d has a trajectory Tmv that is approximately parallel to and in the same direction as the trajectory Tav. Pedestrian 585d has a trajectory Tp that is predicted to intersect the trajectory Tav of the vehicle 100.”), the agent trajectory data for each agent comprising: 
a current location and current values for a predetermined set of motion parameters of the agent (per submitted specification, values for a predetermined set of motion parameters can include heading, velocity and acceleration, see at least [0054] of PGPUB of submitted specification. see Kentley [0102], where “Motion and/or position of the pedestrian 585d in environment 590 or other objects in the environment 590 may be tracked or otherwise determined using metrics other than trajectory, including but not limited to object location, motion, rate of motion (acceleration), location, position and trajectory of object (agent) are tracked. see also [0076], where “At a stage 274 a location of an object in the environment may be determined (e.g., by a perception system) using sensor data 275, for example. The stage 274 may generate data representing object location 279. The data representing the object location 279 may include data representing a predicted rate of motion 281 of the object relative to the location of the object in the environment.”); and 

obtaining vehicle trajectory data of a vehicle in the environment (see fig 2C, block 272. See also [0075], where “At a stage 272, data representing the trajectory 273 of an autonomous vehicle 100 in an environment external to the autonomous vehicle 100 (e.g., environment 190) may be received (e.g., from a planner system of the autonomous vehicle 100).”), the vehicle trajectory comprising: 
a current location and current values for the predetermined set of motion parameters of the vehicle (see [0085], where “Localizer system 330 may process sensor data 334, and optionally, other data, to generate position and orientation data, local pose data 339 that may be received by the planner system 310. The local pose data 339 may include, but is not limited to, data representing a location of the autonomous vehicle in the environment 390,”; see also vehicle trajectory, location, position and motion is tracked/determined.); 

a planned future location and planned future values for the predetermined set of motion parameters of the vehicle for each of one or more future time points (see [0057], where “Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data (e.g., local pose data included in vehicle location data 139), for example. Path calculator 112 may be configured to generate future trajectories to be executed by the autonomous vehicle 100, for example.”; see also [0061], where “As one example, the kinematics calculator 115 may be configured estimate a probability that other agents ( e.g., drivers or riders of other vehicles) are behaving rationally (e.g., based on motion of the object they are driving or riding), which may dictate behavior of ; and 
processing a network input generated from the agent trajectory data and vehicle trajectory data using a (see fig 5, where 560 is a potential collision location. see also [0106], where “In FIG. 6, the example 500 of FIG. 5 is further illustrated in top plan view where trajectory Tav and Tp are estimated to cross (e.g., based on location data for the vehicle 100 and the pedestrian object 585d) at an estimated location denoted as 560.”; see also [0108]), wherein the (if a system is configured to determine impact/collision probabilities in one location it will also do in another location. see [0104], where “a safety system of the autonomous vehicle 100 may issue multiple alerts to one or more objects in the environment external to the autonomous vehicle 100.”), wherein the respective (see fig 2c, 278. See also fig 6, where trajectory of object and vehicle are shown. Location of the object at different time is also shown. see also [0078], where “At a stage 278, probabilities of impact between the object and the autonomous vehicle may be predicted based on the predicted next .
Kentley does not disclose the following limitations: 
a previous location and previous values for the predetermined set of motion parameters of the agent for each of one or more previous time points;
a previous location and previous values for the predetermined set of motion parameters of the vehicle for each of one or more previous time points; and
processing a network input …using a neural network to generate a cut-in output, wherein the cut-in output comprises respective cut-in probabilities for each of a plurality of locations in the environment.
However Van Heukelom further discloses a system for probabilistic risk assessment, wherein
processing a network input …using a neural network to generate a cut-in output (cut-in output is shown in fig 5 of PGPUB of submitted specification. see also [0102] of PGPUB of submitted specification, where “For example, a position 514 corresponds to the location occupied by the agent 504, a position 516 corresponds to the location occupied by the agent 506, and a position 518 corresponds to the location occupied by the agent 508.”; see also [0105] of PGPUB. cut-in output is displaying the location occupied by an agent and color of the display represents probability of cut-in e.g. dark gray represents high cut-in probability. Cut-in probabilities are interpreted as overlapping location or a location occupied by the agent and the vehicle. See Van Heukelom see fig 1, where an object, 106 and vehicle, 112 in an environment with prediction probabilities, 124 are shown. see also [0035], where “An example 122 illustrates , wherein the cut-in output comprises respective cut-in probabilities for each of a plurality of locations in the environment (see also [0094], where “For example, the planning component 734 can determine a route to travel from a first location (e.g., a current location) to a second location (e.g., a target location). For the purpose of this discussion, a route can be a sequence of waypoints for travelling between two locations. As non-limiting examples, waypoints include streets, intersections, global positioning system (GPS) coordinates, etc. Further, the planning component 734 can generate an instruction for guiding the autonomous vehicle along at least a portion of the route from the first location to the second location. In at least one example, the planning component 734 can determine how to guide the autonomous vehicle from a first waypoint in the sequence of waypoints to a second .
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature, processing a network input …using a neural network to generate a cut-in output, wherein the cut-in output comprises respective cut-in probabilities for each of a plurality of locations in the environment, for generating collision free route within a period of time by avoiding intensive computation.
Kentley discloses that a system is tracking the object overtime and storing the object type and dynamics for future. Based on the object dynamics time for impact is calculated. So previous (initial) location, motion/velocity/speed is also tracked implicitly (see [0084], where “Object data 349 may include data associated with objects detected in environment 390 and the data may include but is not limited to data representing object classification, object type, object track, object location, predicted object path, predicted object trajectory, and object velocity, for example.”; see also [0089], where “The autonomous vehicle system 301… may be configured to access data 315 from a data store 311 (e.g., a data repository) and/or data 312 from an external resource 313 (e.g., the Cloud, the Internet, a wireless network)… the planner system 310 may be configured to access in real-time the object data 349, the local pose data 339 and control and data 317. In other examples, the planner system 310 may be configured to access in real-time the data store 311 and/or the external resource 313.”; see also fig 7, Object .
Kentley also discloses that an autonomous vehicle is tracked overtime. Localizer is getting data from data store. So previous data of the vehicle is tracked and stored for future (see [0091], where “localizer system 330 may receive and/or access data from sources other than sensor data (332, 334) such as odometry data 336 from motion sensors to estimate a change in position of the autonomous vehicle 100 over time”; see fig 15, where sensor data, 332 is input to localizer system, 330 and pose data, 339 is input to planner system, 310. See also [0083], where “Localizer system 330 may receive data from sources other than sensor system 320, such as a data store, data repository, memory, etc.”; See also [0085]). 
Kentley in view of Van Heukelom does not explicitly disclose the following limitations: 
a previous location and previous values for the predetermined set of motion parameters of the agent for each of one or more previous time points; and
a previous location and previous values for the predetermined set of motion parameters of the vehicle for each of one or more previous time points.

a previous location and previous values for the predetermined set of motion parameters of the agent for each of one or more previous time points (see [0094], where “the predicted trajectory can be calculated based on the previous detection position and the current detection position of the moving object 202”; see also [0095], where “For example, in an upper graph in FIG. 8B, a horizontal axis expresses time and a vertical axis expresses a relative position of the moving object 202 on the travel path. That is, the upper graph expresses the change over time of an inter-vehicle distance between the host vehicle 11 and the moving object 202. In this case, the current position of the moving object 202 at a time point t1 is positioned ahead of the host vehicle 11 (positive value). If the moving object 202 is slower than the host vehicle 11, the inter-vehicle distance inclines downward as time elapses.”; previous detection position and heading/direction overtime is detected. See also fig 8A-B); and
a previous location and previous values for the predetermined set of motion parameters of the vehicle for each of one or more previous time points (see fig 11, where at block S33 recommended border lines are determined for the host vehicle then at block S34 the recommended boarder lines are modified due to the vehicle movement. see also fig 8A, where location and heading of host vehicle is shown at two different time period. Initial location and heading is interpreted as previous location and heading. see also [0109], where “the recommended travel path generation unit 84 modifies a part where the left and right recommended border lines 100 are close to each other (including intersection) by correction (step S34).”; See also [0114], where “As illustrated in FIG. 13, step S33 is a process in which the left and right recommended border lines 100 (a left recommended border line l00L, a right .
Because Kentley, Van Heukelom and Kato are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley in view of Van Heukelom to incorporate the teachings of Kato by including the above feature, a previous location and previous values for the predetermined set of motion parameters of the agent for each of one or more previous time points; and a previous location and previous values for the predetermined set of motion parameters of the vehicle for each of one or more previous time points, for generating a behavior data base for surrounding objects and host vehicle for determining collision free route.
Regarding claim 17, Kentley further discloses a system, wherein the agent trajectory data comprises a predicted future location and predicted future values for the predetermined set of motion parameters of the agent (see [0102], where “Motion and/or position of the pedestrian 585d in environment 590 or other objects in the environment 590 may be tracked or otherwise determined using metrics other than trajectory, including but not limited to object location, predicted object motion, object motion, rate of motion (acceleration), location, position and trajectory of object (agent) are tracked. see also [0076], where “At a stage 274 a location of an object in the environment may be determined (e.g., by a perception system) using sensor data 275, for example. The stage 274 may generate data representing object location 279. The data representing the object location 279 may include data representing a predicted rate of motion 281 of the object relative to the location of the object in the environment.”; see also fig 6, where future location/motion is shown.).
Kentley does not disclose the following limitation:
wherein the agent trajectory data comprises…one or more future time points.
However Van Heukelom further discloses a method, wherein the agent trajectory data comprises…one or more future time points (see [0011], where “A discretized probability distribution can be generated to represent any point or period of time in the future, such as 1 second, 2 seconds, 5 seconds, etc. in the future. Further, such a discretized probability distribution can represent prediction probabilities associated with a single object or can represent aggregated prediction probabilities associated with a plurality of objects. The planning system can determine an overlap between a region associated with the vehicle along the trajectory (e.g., at a future time) and a portion of a discretized probability distribution corresponding to the respective future time.”; see also [0013], where “As the object location is evaluated over time (e.g., in the future), the covariance matrix can be evaluated as well to .
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature, the agent trajectory data comprises…one or more future time points, for generating collision free route within a period of time by avoiding intensive computation.
Regarding claim 19, Kentley does not disclose the following limitation:
wherein the cut-in output comprises a two-dimensional array of data values, wherein each position in the array corresponds to a respective location in the environment, and wherein the data values each characterize the cut-in probability of the respective location.
However Van Heukelom further discloses a system, wherein the cut-in output comprises a two-dimensional array of data values, wherein each position in the array corresponds to a respective location in the environment, and wherein the data values each characterize the cut-in probability of the respective location (see fig 3, where prediction probabilities is shown by a heat map that include position in the environment and maximum/minimum overlapping region (cut-in probability). Position in the environment and cut-in probabilities (overlapping location) are two values for two-dimensional array.).
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature, wherein the cut-in output comprises a two-dimensional array of data values, wherein each position in the array corresponds to a respective location in the environment, and wherein the data values each characterize the cut-in probability of the respective location, for generating collision free route within a period of time by avoiding intensive computation.
Regarding claim 20, as best understood in view of indefiniteness rejection explained above, Kentley further discloses one or more non-transitory computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform a method (see fig 8, where a block diagram of an autonomous vehicle is shown, 810 is processors. See also [0052], where “Such as a non-transitory computer readable medium or a computer network where the program instructions are sent over optical, electronic, or wireless communication links and stored or otherwise fixed in a non-transitory computer readable medium. Examples of a non-transitory computer readable medium includes  may include but is not limited to hardware, software, firmware, logic, circuitry, computer executable instructions embodied in a non-transitory computer readable medium,”) comprising: 
obtaining agent trajectory data for one or more agents in an environment (see fig 5, where 585d, 581d and 583d are agents in environment 500. See also [0102], where “Bicycle rider 583d has a trajectory Tb that is in a direction approximately opposite that of the trajectory Tav, and automobile 581d has a trajectory Tmv that is approximately parallel to and in the same direction as the trajectory Tav. Pedestrian 585d has a trajectory Tp that is predicted to intersect the trajectory Tav of the vehicle 100.”), the agent trajectory data for each agent comprising: 
a current location and current values for a predetermined set of motion parameters of the agent (per submitted specification, values for a predetermined set of motion parameters can include heading, velocity and acceleration, see at least [0054] of PGPUB of submitted specification. see Kentley [0102], where “Motion and/or position of the pedestrian 585d in environment 590 or other objects in the environment 590 may be tracked or otherwise determined using metrics other than trajectory, including but not limited to object location, predicted object motion, object coordinates, predictive rate of motion relative to the location of the object, and a predicted next location of the object, for example. Motion and/or position of the pedestrian 585d in environment 590 or other objects in the environment 590 may be determined, at least in part, due to probabilities.”; motion, rate of motion (acceleration), location, position and trajectory of object (agent) are tracked. see also [0076], where “At a ; and 

obtaining vehicle trajectory data of a vehicle in the environment (see fig 2C, block 272. See also [0075], where “At a stage 272, data representing the trajectory 273 of an autonomous vehicle 100 in an environment external to the autonomous vehicle 100 (e.g., environment 190) may be received (e.g., from a planner system of the autonomous vehicle 100).”), the vehicle trajectory comprising: 
a current location and current values for the predetermined set of motion parameters of the vehicle (see [0085], where “Localizer system 330 may process sensor data 334, and optionally, other data, to generate position and orientation data, local pose data 339 that may be received by the planner system 310. The local pose data 339 may include, but is not limited to, data representing a location of the autonomous vehicle in the environment 390,”; see also [0078], where “At a stage 278, probabilities of impact between the object and the autonomous vehicle may be predicted based on the predicted next location 283 and the autonomous vehicle trajectory 273.”; see also [0057], where “Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data vehicle trajectory, location, position and motion is tracked/determined.); 

a planned future location and planned future values for the predetermined set of motion parameters of the vehicle for each of one or more future time points (see [0057], where “Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data (e.g., local pose data included in vehicle location data 139), for example. Path calculator 112 may be configured to generate future trajectories to be executed by the autonomous vehicle 100, for example.”; see also [0061], where “As one example, the kinematics calculator 115 may be configured estimate a probability that other agents ( e.g., drivers or riders of other vehicles) are behaving rationally (e.g., based on motion of the object they are driving or riding), which may dictate behavior of the autonomous vehicle 100, versus behaving irrationally (e.g. based on erratic motion of the object they are riding or driving). Rational or irrational behavior may be inferred based on sensor data received over time that may be used to estimate or predict a future location of the object relative to a current or future trajectory of the autonomous vehicle 100.”; see also [0104]); and 
processing a network input generated from the agent trajectory data and vehicle trajectory data using a (see fig 5, where 560 is a potential collision location. see also [0106], where “In FIG. 6, the example 500 of FIG. 5 is further illustrated in top plan view where trajectory Tav and Tp are estimated to cross (e.g., based on location data for the vehicle 100 and the pedestrian object 585d) at an estimated location denoted as 560.”; see also [0108]), wherein the (if a system is configured to determine impact/collision probabilities in one location it will also do in another location. see [0104], where “a safety system of the autonomous vehicle 100 may issue multiple alerts to one or more objects in the environment external to the autonomous vehicle 100.”), wherein the respective (see fig 2c, 278. See also fig 6, where trajectory of object and vehicle are shown. Location of the object at different time is also shown. see also [0078], where “At a stage 278, probabilities of impact between the object and the autonomous vehicle may be predicted based on the predicted next location 283 and the autonomous vehicle trajectory 273. The stage 278 may generate data representing the probabilities of impact 285.”).
Kentley does not disclose the following limitations: 
a previous location and previous values for the predetermined set of motion parameters of the agent for each of one or more previous time points;
a previous location and previous values for the predetermined set of motion parameters of the vehicle for each of one or more previous time points; and
processing a network input …using a neural network to generate a cut-in output, wherein the cut-in output comprises respective cut-in probabilities for each of a plurality of locations in the environment.
However Van Heukelom further discloses a system for probabilistic risk assessment, wherein
processing a network input …using a neural network to generate a cut-in output (cut-in output is shown in fig 5 of PGPUB of submitted specification. see also [0102] of PGPUB of submitted specification, where “For example, a position 514 corresponds to the location occupied by the agent 504, a position 516 corresponds to the location occupied by the agent 506, and a position 518 corresponds to the location occupied by the agent 508.”; see also [0105] of PGPUB. cut-in output is displaying the location occupied by an agent and color of the display represents probability of cut-in e.g. dark gray represents high cut-in probability. Cut-in probabilities are interpreted as overlapping location or a location occupied by the agent and the vehicle. See Van Heukelom see fig 1, where an object, 106 and vehicle, 112 in an environment with prediction probabilities, 124 are shown. see also [0035], where “An example 122 illustrates a plurality of prediction probabilities 124 associated with the object 106. For the purposes of illustration, a color (or degree of darkness) of a cell can represent a probability associated with the cell that the object 106 may be location in that cell at a time associated with the discretized probability distribution. For example, a white color may illustrate a low probability, a light gray color may illustrate a low probability, a dark gray color may illustrate a medium probability, and , wherein the cut-in output comprises respective cut-in probabilities for each of a plurality of locations in the environment (see also [0094], where “For example, the planning component 734 can determine a route to travel from a first location (e.g., a current location) to a second location (e.g., a target location). For the purpose of this discussion, a route can be a sequence of waypoints for travelling between two locations. As non-limiting examples, waypoints include streets, intersections, global positioning system (GPS) coordinates, etc. Further, the planning component 734 can generate an instruction for guiding the autonomous vehicle along at least a portion of the route from the first location to the second location. In at least one example, the planning component 734 can determine how to guide the autonomous vehicle from a first waypoint in the sequence of waypoints to a second waypoint in the sequence of waypoints. In some examples, the instruction can be a trajectory, or a portion of a trajectory.”; see also fig 8).
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings processing a network input …using a neural network to generate a cut-in output, wherein the cut-in output comprises respective cut-in probabilities for each of a plurality of locations in the environment, for generating collision free route within a period of time by avoiding intensive computation.
Kentley discloses that a system is tracking the object overtime and storing the object type and dynamics for future. Based on the object dynamics time for impact is calculated. So previous (initial) location, motion/velocity/speed is also tracked implicitly (see [0084], where “Object data 349 may include data associated with objects detected in environment 390 and the data may include but is not limited to data representing object classification, object type, object track, object location, predicted object path, predicted object trajectory, and object velocity, for example.”; see also [0089], where “The autonomous vehicle system 301… may be configured to access data 315 from a data store 311 (e.g., a data repository) and/or data 312 from an external resource 313 (e.g., the Cloud, the Internet, a wireless network)… the planner system 310 may be configured to access in real-time the object data 349, the local pose data 339 and control and data 317. In other examples, the planner system 310 may be configured to access in real-time the data store 311 and/or the external resource 313.”; see also fig 7, Object dynamics data store, 726; see also [0112]. See also [0168], where “Planner system may calculate a velocity or speed of an object based data representing a location of the object (e.g., track changes in location over time to calculate velocity or speed using kinematics calculator 384).”; see also [0192], where “For example, the planner system may estimate the predicted impact time (Timpact) as a function of changes in location L of the object 2350 and changes in velocity V of the object 2350 over time”; see also [0061], where “Rational or irrational behavior .
Kentley also discloses that an autonomous vehicle is tracked overtime. Localizer is getting data from data store. So previous data of the vehicle is tracked and stored for future (see [0091], where “localizer system 330 may receive and/or access data from sources other than sensor data (332, 334) such as odometry data 336 from motion sensors to estimate a change in position of the autonomous vehicle 100 over time”; see fig 15, where sensor data, 332 is input to localizer system, 330 and pose data, 339 is input to planner system, 310. See also [0083], where “Localizer system 330 may receive data from sources other than sensor system 320, such as a data store, data repository, memory, etc.”; See also [0085]). 
Kentley in view of Van Heukelom does not explicitly disclose the following limitations: 
a previous location and previous values for the predetermined set of motion parameters of the agent for each of one or more previous time points; and
a previous location and previous values for the predetermined set of motion parameters of the vehicle for each of one or more previous time points.
However Kato further discloses a method comprising:
a previous location and previous values for the predetermined set of motion parameters of the agent for each of one or more previous time points (see [0094], where “the predicted trajectory can be calculated based on the previous detection position and the current detection position of the moving object 202”; see also [0095], where “For example, in an upper graph in FIG. 8B, a horizontal axis expresses time and a vertical axis expresses a relative position previous detection position and heading/direction overtime is detected. See also fig 8A-B); and
a previous location and previous values for the predetermined set of motion parameters of the vehicle for each of one or more previous time points (see fig 11, where at block S33 recommended border lines are determined for the host vehicle then at block S34 the recommended boarder lines are modified due to the vehicle movement. see also fig 8A, where location and heading of host vehicle is shown at two different time period. Initial location and heading is interpreted as previous location and heading. see also [0109], where “the recommended travel path generation unit 84 modifies a part where the left and right recommended border lines 100 are close to each other (including intersection) by correction (step S34).”; See also [0114], where “As illustrated in FIG. 13, step S33 is a process in which the left and right recommended border lines 100 (a left recommended border line l00L, a right recommended border line l00R) are temporarily set by comparing the left and right limit lines 118 with the left and right margin travel lines 120 and prioritizing the lines on the inner side based on the host vehicle 11. The calculated left and right recommended border lines 100 express target borders where the host vehicle 11 passes positions at a distance from the stationary object 204 or the moving object 202 without greatly deviating from the travel lane.”).
a previous location and previous values for the predetermined set of motion parameters of the agent for each of one or more previous time points; and a previous location and previous values for the predetermined set of motion parameters of the vehicle for each of one or more previous time points, for generating a behavior data base for surrounding objects and host vehicle for determining collision free route.

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0120902 (“Kentley”), in view of US 2020/0174481 (“Van Heukelom”), and in view of US 2020/0172100 (“Kato”), as applied to claim 1 and 16 above, and further in view of US 2019/0176818 (“Movert”). 
Regarding claim 6, as best understood in view of indefiniteness rejection explained above, Kentley does not disclose the following limitations:
the network input comprises a respective concatenation of a plurality of channels corresponding to each agent and the vehicle, and wherein, in each concatenation: 
each channel is represented as a two-dimensional array of data values; 
each position in each channel corresponds to a respective location in the environment; 
corresponding positions in different channels correspond to the same location in the environment; 
the channels comprise a time channel and a respective motion channel corresponding to each motion parameter in the predetermined set of motion parameters; and 
for each particular location in the environment occupied by the agent or vehicle at a particular time point: 
the position in the time channel which corresponds to the particular location defines the particular time point; and 
for each motion channel, the position in the motion channel which corresponds to the particular location defines the value of the motion parameter corresponding to the motion channel at the particular time point.
However Van Heukelom further discloses a method wherein the network input comprises a respective concatenation of a plurality of channels corresponding to each agent and the vehicle (see [0089], where “the probability map generation component 730 can be trained to generate any number of heat maps based on any number of input images. For example, the probability map generation component 730 can receive N number of input images and can output M number of heat maps.”; heat maps are generated based on input images of objects and vehicle at different times.), and wherein, in each concatenation: 
each channel is represented as a two-dimensional array of data values (see fig 3, where prediction probabilities is shown by a heat map that include position in the environment and maximum/minimum overlapping region (cut-in probability). Position in the environment and cut-in probabilities (overlapping location) are two values for two-dimensional array.).
 the network input comprises a respective concatenation of a plurality of channels corresponding to each agent and the vehicle and each channel is represented as a two-dimensional array of data values, for generating collision free route within a period of time by avoiding intensive computation.
Kentley in view of Van Heukelom and Kato does not disclose the following limitations:
each position in each channel corresponds to a respective location in the environment; 
corresponding positions in different channels correspond to the same location in the environment; 
the channels comprise a time channel and a respective motion channel corresponding to each motion parameter in the predetermined set of motion parameters; and 
for each particular location in the environment occupied by the agent or vehicle at a particular time point: 
the position in the time channel which corresponds to the particular location defines the particular time point; and 
for each motion channel, the position in the motion channel which corresponds to the particular location defines the value of the motion parameter corresponding to the motion channel at the particular time point.
the network input comprises a respective concatenation of a plurality of channels corresponding to each agent and the vehicle (see fig 2, where multiple data points related to objects and vehicle are shown. Each data point corresponds to one channel. So there are many channels), and wherein, in each concatenation: 
each position in each channel corresponds to a respective location in the environment (see fig 2, where column 31a on the matrix comprises positions of object in the environment for a time series. See also [0076]); 
corresponding positions in different channels correspond to the same location in the environment (see fig 3b, where object data is represented on an image. see also [0080], where “FIG. 3b conceptually illustrates a representation of object data in the form of a graphical representation comprising a single image 310 based on object data and vehicle driving data. In the image 310, the previous positions and previous heading of the objects 5, 9, 13, 17 are indicated by dashed representations of the objects 5, 9, 13, 17. The single image 310 may also be provided as a bird's eye view. FIG. 3b only shows three time steps of previous positions and headings,”); 
the channels comprise a time channel and a respective motion channel corresponding to each motion parameter in the predetermined set of motion parameters (see fig 2, where column 31ac on the matrix comprises velocities of object for a time series. See also [0076]); and 
for each particular location in the environment occupied by the agent or vehicle at a particular time point (See [0077], where “The bird's eye views thus together provide the time series of object locations and object velocities with respect to the vehicle 1.”; see also fig 3b): 
the position in the time channel which corresponds to the particular location defines the particular time point (see fig 2, where for time point t1, there is a particular position. See also fig 3a); and 
for each motion channel, the position in the motion channel which corresponds to the particular location defines the value of the motion parameter corresponding to the motion channel at the particular time point (see fig 2, where there is a particular location for a defined/particular velocity e.g. for velocity-1 position will be position-1).
Because Kentley, Van Heukelom, Kato and Movert are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley in view of Van Heukelom and Kato to incorporate the teachings of Movert by including the above feature, the network input comprises a respective concatenation of a plurality of channels corresponding to each agent and the vehicle, and wherein, in each concatenation: each position in each channel corresponds to a respective location in the environment; corresponding positions in different channels correspond to the same location in the environment; the channels comprise a time channel and a respective motion channel corresponding to each motion parameter in the predetermined set of motion parameters; and for each particular location in the environment occupied by the agent or vehicle at a particular time point: the position in the time channel which corresponds to the particular location defines the particular time point; and for each motion channel, the position in the motion channel which corresponds to the particular location defines the value of the motion parameter corresponding to the motion channel at the particular time point, for avoiding any interference during collision free route generation considering surrounding situation.
Regarding claim 18, as best understood in view of indefiniteness rejection explained above, Kentley does not disclose the following limitations:
the network input comprises a respective concatenation of a plurality of channels corresponding to each agent and the vehicle, and wherein, in each concatenation: 
each channel is represented as a two-dimensional array of data values; 
each position in each channel corresponds to a respective location in the environment; 
corresponding positions in different channels correspond to the same location in the environment;
 the channels comprise a time channel and a respective motion channel corresponding to each motion parameter in the predetermined set of motion parameters; and 
for each particular location in the environment occupied by the agent or vehicle at a particular time point: 
the position in the time channel time channel time channel which corresponds to the particular location defines the particular time point; and 
for each motion channel, the position in the motion channel which corresponds to the particular location defines the value of the motion parameter corresponding to the motion channel at the particular time point.
However Van Heukelom further discloses a system wherein the network input comprises a respective concatenation of a plurality of channels corresponding to each agent and the vehicle (see [0089], where “the probability map generation component 730 can be trained to generate any number of heat maps based on any number of input images. For example, the probability map generation component 730 can receive N number of input images and can output M number of heat maps.”; heat maps are generated based on input images of objects and vehicle at different times.), and wherein, in each concatenation: 
each channel is represented as a two-dimensional array of data values (see fig 3, where prediction probabilities is shown by a heat map that include position in the environment and maximum/minimum overlapping region (cut-in probability). Position in the environment and cut-in probabilities (overlapping location) are two values for two-dimensional array.).
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature, the network input comprises a respective concatenation of a plurality of channels corresponding to each agent and the vehicle and each channel is represented as a two-dimensional array of data values, for generating collision free route within a period of time by avoiding intensive computation.
Kentley in view of Van Heukelom and Kato does not disclose the following limitations:
each position in each channel corresponds to a respective location in the environment; 
corresponding positions in different channels correspond to the same location in the environment; 
the channels comprise a time channel and a respective motion channel corresponding to each motion parameter in the predetermined set of motion parameters; and 
for each particular location in the environment occupied by the agent or vehicle at a particular time point: 
the position in the time channel which corresponds to the particular location defines the particular time point; and 
for each motion channel, the position in the motion channel which corresponds to the particular location defines the value of the motion parameter corresponding to the motion channel at the particular time point.
However Movert further discloses a system wherein the network input comprises a respective concatenation of a plurality of channels corresponding to each agent and the vehicle (see fig 2, where multiple data points related to objects and vehicle are shown. Each data point corresponds to one channel. So there are many channels), and wherein, in each concatenation: 
each position in each channel corresponds to a respective location in the environment (see fig 2, where column 31a on the matrix comprises positions of object in the environment for a time series. See also [0076]); 
corresponding positions in different channels correspond to the same location in the environment (see fig 3b, where object data is represented on an image. see also [0080], where “FIG. 3b conceptually illustrates a representation of object data in the form of a graphical representation comprising a single image 310 based on object data and vehicle driving data. In the image 310, the previous positions and previous heading of the objects 5, 9, 13, 17 are ; 
the channels comprise a time channel and a respective motion channel corresponding to each motion parameter in the predetermined set of motion parameters (see fig 2, where column 31ac on the matrix comprises velocities of object for a time series. See also [0076]); and 
for each particular location in the environment occupied by the agent or vehicle at a particular time point (See [0077], where “The bird's eye views thus together provide the time series of object locations and object velocities with respect to the vehicle 1.”; see also fig 3b): 
the position in the time channel which corresponds to the particular location defines the particular time point (see fig 2, where for time point t1, there is a particular position. See also fig 3a); and 
for each motion channel, the position in the motion channel which corresponds to the particular location defines the value of the motion parameter corresponding to the motion channel at the particular time point (see fig 2, where there is a particular location for a defined/particular velocity e.g. for velocity-1 position will be position-1).
Because Kentley, Van Heukelom, Kato and Movert are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley in view of Van Heukelom and Kato to incorporate the teachings of Movert by including the above feature, the network input comprises a respective concatenation of a plurality of channels corresponding to each agent and the vehicle, and wherein, in each concatenation: each position in each channel corresponds to a respective location in the environment; corresponding positions in different channels correspond to the same location in the environment; the channels comprise a time channel and a respective motion channel corresponding to each motion parameter in the predetermined set of motion parameters; and for each particular location in the environment occupied by the agent or vehicle at a particular time point: the position in the time channel which corresponds to the particular location defines the particular time point; and for each motion channel, the position in the motion channel which corresponds to the particular location defines the value of the motion parameter corresponding to the motion channel at the particular time point, for avoiding any interference during collision free route generation considering surrounding situation.

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0120902 (“Kentley”), in view of US 2020/0174481 (“Van Heukelom”), and in view of US 2020/0172100 (“Kato”), as applied to claim 1 and 9 above, and further in view of US 2020/0150672 (“Naghshvar”). 
Regarding claim 11, Kentley does not disclose the following limitation:
wherein generating the agent cut-in probabilities using the cut-in neural network features comprises providing the cut-in neural network features as a first input to a different cut-in machine learning model that operates on the cut-in neural network features and other features of the agent, other features of the vehicle, or both.
wherein generating the agent cut-in probabilities using the cut-in neural network features comprises providing the cut-in neural network features as a (per submitted specification, feature extracted include an average cut-in probability of locations in a given region of the environment, see [0112] of PGPUB of submitted specification. For the examination purposes the claim is interpreted as feature extracted from the cut-in output is used for neural network feature. See Van Heukelom fig 1, block 120 where prediction probabilities of object is input for evaluating the trajectory of the vehicle. see also fig 4, overlapping cell/region of 420 and 308 input for 430. Overlapping region extracted from 420/308 generating feature for neural network that generates 430. Cut-in probabilities are shown by heat map on fig 4. See also [0087], where “the probability generation component 730 can include a convolutional neural network (CNN),”; CNN is interpreted as cut-in machine learning model and prediction probabilities of object are interpreted as cut-in network features.).
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature, wherein generating the agent cut-in probabilities using the cut-in neural network features comprises providing the cut-in neural network features as a input to cut-in machine learning model that operates on the cut-in neural network features and other features of the agent, other features of the vehicle, or both, for generating collision free route within a period of time by avoiding intensive computation.
Kentley in view of Van Heukelom and Kato does not disclose the following limitation:
wherein …providing the …neural network features as a first input to a different… machine learning model that operates on the… neural network features and other features of the agent, other features of the vehicle, or both.
However Naghshvar discloses a hybrid reinforcement learning for autonomous vehicle driving wherein …providing the …neural network features as a first input to a different… machine learning model that operates on the… neural network features and other features of the agent, other features of the vehicle, or both (see fig 2D, where an exemplary deep convolution network 200 is shown. it has two different sections e.g. feature extraction and classification. Feature extraction is input for classification. see also [0037], where “FIG. 2D illustrates a detailed example of a DCN 200 designed to recognize visual features from an image 226 input from an image capturing device 230, such as a car-mounted camera.”; see also [0040], where “In the example of FIG. 2D, the second set of feature maps 220 is convolved to generate a first feature vector 224. Furthermore, the first feature vector 224 is further convolved to generate a second feature vector 228.”; first feature extracted from the image, 224 is the input for classification that generates second feature 228. Feature extraction portion is interpreted as generating cut-in neural features and first feature 224 is interpreted as first input. Classification portion of 200 is interpreted as different machine learning model. see also fig 3, where a block diagram of deep convolutional network 350 is shown. see also [0049], .
Because Kentley, Van Heukelom, Kato and Naghshvar are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley in view of Van Heukelom and Kato to incorporate the teachings of Naghshvar by including the above feature, wherein …providing the …neural network features as a first input to a different… machine learning model that operates on the… neural network features and other features of the agent, other features of the vehicle, or both, for considering uncertainty of state-action value functions before determining how to proceed with selecting an action corresponding to a state-action value function.
Regarding claim 15, Kentley further discloses a method, comprising: 
determining one or more features characterizing a surrounding agent, wherein the one or more feature comprise one or more of: 
a velocity of the surrounding agent, an acceleration of the surrounding agent, or a heading of the surrounding agent (see [0102], where “Motion and/or position of the pedestrian 585d in environment 590 or other objects in the environment 590 may be tracked or otherwise determined using metrics other than trajectory, including but not limited to object location, predicted object motion, object coordinates, predictive rate of motion relative to the motion, rate of motion (acceleration), location, position and trajectory of object (agent) are tracked. see also [0076], where “At a stage 274 a location of an object in the environment may be determined (e.g., by a perception system) using sensor data 275, for example. The stage 274 may generate data representing object location 279. The data representing the object location 279 may include data representing a predicted rate of motion 281 of the object relative to the location of the object in the environment.”); and 
providing the one or more features characterizing the surrounding agent as a fourth input to the (see fig 11A, where 341, 343, 347 and 345 are the input for planner system).
Kentley does not disclose the following limitation:
providing the one or more features… to the different cut-in machine learning model.
However Van Heukelom further discloses a method for providing the one or more features… to the (see [0087], where “the probability generation component 730 can include a convolutional neural network (CNN), which may or may not include one or more recurrent neural network (RNN) layers, e.g., long short-term memory (LSTM) layers.”).
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been  providing the one or more features… to the cut-in machine learning model, for generating collision free route within a period of time by avoiding intensive computation.
Kentley in view of Van Heukelom and Kato does not disclose the following limitation:
the different machine learning model.
However Naghshvar further discloses a method where the different machine learning model (see fig 2D, where an exemplary deep convolution network 200 is shown. it has two different sections e.g. feature extraction and classification. Feature extraction is input for classification. First feature extracted from the image, 224 is the input for classification that generates second feature 228. Feature extraction portion is interpreted as generating cut-in neural features and first feature 224 is interpreted as first input. Classification portion of 200 is interpreted as different machine learning model.).
Because Kentley, Van Heukelom, Kato and Naghshvar are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley in view of Van Heukelom and Kato to incorporate the teachings of Naghshvar by including the above feature, the different machine learning model, for considering uncertainty of state-action value functions before determining how to proceed with selecting an action corresponding to a state-action value function.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0120902 (“Kentley”), in view of US 2020/0174481 (“Van Heukelom”), in view of US 2020/0172100 (“Kato”), as applied to claim 1 and 9 above, and in view of US 2020/0150672 (“Naghshvar”), as applied to claim 11 above, and further in view of US 2020/0010077 (“Cormack”). 
Regarding claim 12, Kentley does not disclose the following limitation:
wherein the different cut-in machine learning model is a random decision forest.
However Van Heukelom further discloses a method, wherein the (see [0101], where “For example, machine learning algorithms can include, but are not limited to,… decisions tree algorithms (e.g., classification and regression tree (CART), iterative dichotomiser 3 (ID3), Chi-squared automatic interaction detection (CHAID), decision stump, conditional decision trees)”; decision tree algorithm is interpreted as random decision forest.).
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature, wherein the cut-in machine learning model is a decision forest, for generating collision free route within a period of time by avoiding intensive computation.
Kentley in view of Van Heukelom and Kato does not disclose the following limitation:
the different machine learning model is a random decision forest.
 Naghshvar further discloses a method wherein the different machine learning model (see fig 2D, where an exemplary deep convolution network 200 is shown. it has two different sections e.g. feature extraction and classification. Feature extraction is input for classification. First feature extracted from the image, 224 is the input for classification that generates second feature 228. Feature extraction portion is interpreted as generating cut-in neural features and first feature 224 is interpreted as first input. Classification portion of 200 is interpreted as different machine learning model.).
Because Kentley, Van Heukelom, kato and Naghshvar are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley in view of Van Heukelom and Kato to incorporate the teachings of Naghshvar by including the above feature, the different machine learning model, for considering uncertainty of state-action value functions before determining how to proceed with selecting an action corresponding to a state-action value function.
Kentley in view of Van Heukelom, Kato and Naghshvar does not disclose the following limitation:
 a random decision forest.
However Cormack discloses a method wherein the machine learning model is a random decision forest (see [0043], where “The classification model may output a class for an input set of one or more input values. References herein to classification models may contemplate a model that implements, e.g., any one or more of the following techniques: linear classifiers .
Because Kentley, Van Heukelom, kato, Naghshvar and Cormack are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley in view of Van Heukelom and Kato to incorporate the teachings of Naghshvar by including the above feature, the machine learning model is a random decision forest, for determining overlapping locations based on the best combination of input.
Regarding claim 13, as best understood in view of indefiniteness rejection explained above, Kentley further discloses a method, comprising: 
calculating a respective initial agent (see fig 2C, block 278. See also [0078], where “At a stage 278, probabilities of impact between the object and the autonomous vehicle may be predicted based on the predicted next location 283 and the autonomous vehicle trajectory 273. The stage 278 may generate data representing the probabilities of impact 285.”), comprising: 
receiving data specifying one or more predicted paths for the agent, the predicted paths comprising one or more predicted future locations (see fig 2C, block 276. See also [0077], where “At a stage 276 a predicted next location of the object in the environment may be calculated based on the predicted rate of motion 281. The stage 276 may generate data representing the predicted next location 283.”; see also fig 6, where predicted future locations of 585d along the trajectory Tp are shown);
receiving data specifying a respective predicted path probability for each of the one or more predicted paths of the agent, wherein the predicted path probability for a given predicted path characterizes a likelihood that the agent will travel on the predicted path (see fig 5, where moving directions/trajectories of objects in the environment are shown by Tp, Tmv, Tb. Tp/Tmv/Tb is interpreted as predicted path probability. See also [0061], where “As one example, the kinematics calculator 115 may be configured estimate a probability that other agents (e.g., drivers or riders of other vehicles) are behaving rationally (e.g., based on motion of the object they are driving or riding),”). 
Kentley does not disclose the following limitations:
determining which of the predicted paths intersect with a planned future location of the vehicle in the predetermined amount of time; and 
generating the respective initial agent cut-in probability by combining the respective predicted path probabilities of those predicted paths that intersect with a planned future location of the vehicle; and 
providing the initial agent cut-in probabilities as a second input to the random decision forest.
However Van Heukelom further discloses a method, wherein determining which of the predicted paths intersect with a planned future location of the vehicle in the predetermined amount of time (see fig 3, where multiple trajectories of object are predicted. See also [0051], where “FIG. 3 further illustrates an example environment 312 including predicted trajectories 314, 316, and 318. In some examples, the predicted trajectories 314, 316, and 318 can be based at least in part on the prediction probabilities 308. For example, the predicted trajectories 314, ; and 
generating the respective initial agent cut-in probability by combining the respective predicted path probabilities of those predicted paths that intersect with a planned future location of the vehicle (see fig 3, where trajectory 314 is determined to intersect with the vehicle. And heat map shows the cut-in (overlapping) probabilities. See also [0051], where “Accordingly, after a first candidate trajectory has been determined (which may correspond to the predicted trajectory 314), operations may include masking portions of the discretized probability distributions 302, 304, and 306 corresponding to the predicted trajectory 314 and again determining the highest remaining probability cells to generate a second candidate trajectory.”); and 
providing the initial agent cut-in probabilities as a second input to the (see fig 4, where prediction probabilities 308 is input for prediction probabilities 430. see also [0101], where “For example, machine learning algorithms can include, but are not limited to,… decisions tree algorithms (e.g., classification and regression tree (CART), iterative dichotomiser 3 (ID3), Chi-squared automatic interaction detection (CHAID), decision stump, conditional decision trees),”).
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings  determining which of the predicted paths intersect with a planned future location of the vehicle in the predetermined amount of time; and generating the respective initial agent cut-in probability by combining the respective predicted path probabilities of those predicted paths that intersect with a planned future location of the vehicle; and providing the initial agent cut-in probabilities as a second input to the decision forest, for generating collision free route within a period of time by avoiding intensive computation.
Kentley in view of Van Heukelom, Kato and Naghshvar does not disclose the following limitation:
 a random decision forest.
However Cormack further discloses a method wherein the machine learning model is a random decision forest (see [0043], where “The classification model may output a class for an input set of one or more input values. References herein to classification models may contemplate a model that implements, e.g., any one or more of the following techniques: linear classifiers (e.g., logistic regression or naïve Bayes classifier), support vector machines, decision trees, boosted trees, random forest, neural networks, or nearest neighbor.”).
Because Kentley, Van Heukelom, kato, Naghshvar and Cormack are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley in view of Van Heukelom and Kato to incorporate the teachings of Naghshvar by including the above the machine learning model is a random decision forest, for determining overlapping locations based on the best combination of input.
Regarding claim 14, Kentley further discloses a method, comprising: for each of the one or more surrounding agents, extracting one or more features characterizing a predicted path of the surrounding agent from the predicted path of the surrounding agent (see fig 5, where multiple surrounding agents with predicted trajectories are shown), wherein the one or more features comprise one or more of: 
a nearest collision time with the vehicle, 
a nearest collision time with one or more other surrounding agents, 
one or more features related to a traffic light, 
one or more features related to a stop sign (see fig 4, block 406; see also fig 11A, block 342. See also [0092], where “perception system 340 may parse or otherwise analyze, process, or manipulate sensor data (332, 334) to implement object detection 341,… traffic light/sign detection 342 ( e.g., stop lights, stop signs, rail road crossings, lane markers, pedestrian cross-walks, etc.).”), or 
a maximum lateral acceleration of the surrounding agent; and 
providing the one or more features characterizing a predicted path of each surrounding agent as a third input to the (see fig 11A, where 342 is the input for planner system 310).
Kentley does not disclose the following limitation:
providing the one or more features… to the different cut-in machine learning model.
providing the one or more features… to the (see [0087], where “the probability generation component 730 can include a convolutional neural network (CNN), which may or may not include one or more recurrent neural network (RNN) layers, e.g., long short-term memory (LSTM) layers.”).
Because both Kentley and Van Heukelom are in the same field of endeavor of autonomous vehicle navigation system by predicting risk associated with other objects in the environment. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kentley to incorporate the teachings of Van Heukelom by including the above feature providing the one or more features… to the cut-in machine learning model, for generating collision free route within a period of time by avoiding intensive computation.
Kentley in view of Van Heukelom and Kato does not disclose the following limitation:
the different machine learning model.
However Naghshvar further discloses a method where the different machine learning model (see fig 2D, where an exemplary deep convolution network 200 is shown. it has two different sections e.g. feature extraction and classification. Feature extraction is input for classification. first feature extracted from the image, 224 is the input for classification that generates second feature 228. Feature extraction portion is interpreted as generating cut-in neural features and first feature 224 is interpreted as first input. Classification portion of 200 is interpreted as different machine learning model.).
the different machine learning model, for considering uncertainty of state-action value functions before determining how to proceed with selecting an action corresponding to a state-action value function.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 11,079,764 (“Nister”) discloses a system for autonomous vehicle collision prediction.
US 2020/0364508 (“Gurel”) discloses a deep neural network for identifying objects in the environment of self-driving car
US 2019/0384294 (“Shashua”) autonomous vehicle navigation by crowd sourcing data.
US 2018/0141544 (“Xiao”) autonomous vehicle collision prediction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.K. /
 Examiner, Art Unit 3664    

/HARRY Y OH/Primary Examiner, Art Unit 3664